Citation Nr: 1730014	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-28 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a lumbar spine disability, claimed as arthritis and stenosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Paroly, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2013, the Veteran testified before a Veterans Law Judge (VLJ) who is no longer employed by the Board. A transcript of the hearing has been associated with the record. 

In January 2015, the Board remanded for additional development.

In May 2017, the Veteran was notified that the VLJ who had conducted the October 2013 hearing was no longer employed by the Board. He was offered the opportunity to testify at another hearing. See 38 C.F.R. §§ 20.707, 20.717 (2016).  He declined the offer, and the case has now returned to the Board.

The appeal is REMAND to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The directives in the Board's January 2015 remand were not met and as a result remand is required. Stegall v. West, 11 Vet. App 268 (1998). In the prior January 2015 remand, the Board required that the Veteran be afforded a VA examination to ascertain the etiology of his left shoulder and lumbar spine disorders. The Board specifically required that the examiner consider the Veteran's lay statements regarding the progression of the disorders, and comment on whether the Veteran's statements make sense from a medical point of view.

However, this was not achieved. In the March 2015 VA examination, the examiner provided an opinion that it is less likely than not that the Veteran's left shoulder and lumbar spine disorders are related to service because of the absence of causal events in the service treatment records (STRs), and because the Veteran's disorders are more congruent with age-related degenerative disease. The examiner failed to consider the Veteran's testimony at his hearing as to the in-service injury that the Veteran claimed caused both of the disorders, as well as the claimed subsequent aggravation. Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED to the AOJ for the following action:

1. Provide the Veteran's claim file to an examiner other than the one who provided the March 2015 VA examination, to obtain an addendum opinion regarding the etiology of the Veteran's left shoulder and lumbar spine disabilities.

After a review of the claim file and all of the evidence of record, the examiner should provide responses to the questions below. The examiner is required to consider the Veteran's lay statements regarding the progression of the disorders. This includes the Veteran's statement that he was originally injured during service while training as a medic, causing both disorders; and his statement that his service in Germany without cold weather gear aggravated the disorders, or per his statement during the March 2015 VA examination that alternatively, the service in Germany was the original cause of the disorders.

a) Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's currently-diagnosed left shoulder disability, to include impingement syndrome, is related to his active military service?

b) Is it at least as likely as not that the left
shoulder disability manifested to a compensable degree within one year of his military discharge in August 1971?

c) Is it at least as likely as not that the Veteran's currently-diagnosed lumbar spine disability, to include arthritis, stenosis, and radiculitis, is related to his active military service? 

d) Is it at least as likely as not that the lumbar spine disability manifested to a compensable degree within one year of his military discharge in August 1971?

The examiner is requested to provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Readjudicate the issues on appeal with consideration of all the evidence. If the benefits sought on appeal are not granted in full, issue a Supplemental Statement of the Case (SSOC) before returning the claims file to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




